Citation Nr: 0946105	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-02 522	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under the provisions of Chapter 31, Title 38, United 
States Code.

(The claims for service connection for hypertension, a 
bilateral foot disability, bilateral hearing loss, depression 
with insomnia, and a low back disability; the request to 
reopen a previously denied claim for service connection for 
hemorrhoids; and the claim for an initial, compensable rating 
for tinea pedis and onychomycosis are the subjects of a 
separate decision).




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 decision in which the RO determined that the 
Veteran was rehabilitated and was not eligible for additional 
vocational rehabilitation.  In June 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in February 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2006.

The Veteran granted power-of-attorney to Paralyzed Veterans 
of America in November 2002.  However, in correspondence 
received by the Board in November 2009, the Veteran indicated 
that he is now representing himself in all matters on appeal.  
The Board recognizes the change in representation.

In September 2005, the undersigned Veterans Law Judge granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1997 to June 2000.

2. On October 16, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his then authorized representative, 
that a withdrawal of this appeal is requested; the Veteran 
reiterated this request in his November 2009 letter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) as to the matter of 
additional vocational training benefits have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the matter of 
additional vocational training benefits, and it must be 
dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


